DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on October 26, 2020, in which claims 1-14 are presented for examination.

Claim Objections
Claims 9-14 are objected to because of the following informalities: claims 9-14 recite “the method of claim 8”. However, the claim 8 recites “computer readable medium”. Claims 9-12 should read “the computer readable medium”. 
Second, claim 8 recites “At least one computer readable medium on which are stored instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, comprising” should be amended to “Non-transitory computer-readable storage media storing sequences of instructions which, when executed by one or more processors, cause the one or more processors to a method comprising the steps of:”. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 8 are “each data set of the plurality”. It is unclear as to which plurality the applicant is referred to. It is also not clear as to what the applicant meant by “each data set of the plurality”. Applicant is advised to amend the claims to clarify such language in the claims.
The dependent claims 2-7 and 9-14 are also rejected for incorporating the deficiency of their respective claims by the dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 2A, prong one, each limitation of claims 1 and 8, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the limitations of claims 1 and 8 are directed to (1) at least one field containing at least one value, the at least one value having a type and length (collecting input fields and manipulating information for evaluation and judgement), (2) identifying the physical format of each data set of the plurality (analyzing the input collections fields using evaluation and judgement); (3) identifying the at least one field and at least one value(analyzing the input collections fields using evaluation and judgement); and (4) identifying a name of the at least one field (analyzing the input collections fields using evaluation and judgement).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such automatically (meaning the process is performed as a result of machine executed instructions) (tools) and computer-readable medium, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite “automatically and computer-readable medium”. Such term automatically is recited in the claims at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This claimed feature (automatically) can also be viewed as nothing more than an attempt to 
The additional element “storing each value indexed to the name of the field containing each said value in a data set of the plurality” represents insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory because it is a mere nominal or tangential addition to the claim, amounting to mere data output (MPEP 2106.05(g)). Even when viewed in combination, the additional element does not more than automate the mental processes that the user used to perform, using the computer components as a tool. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using machine executed instructions (automatically) to store each value indexed to the name step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
In step 2B, the claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).

Accordingly, claims 1, and 8 are being directed to patent-ineligible subject matter, as well as independent claims 2-7, and 9-14 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "for each data set of the plurality, automatically identifying the type of the at least one value", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "storing each type of the at least one value indexed to the name of the field containing each said value in a data set of the plurality", which represents insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory because it is a mere nominal or tangential addition to the claim, amounting to mere data output 

Claim 4 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
4 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the type comprises a numerical string", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein each data set of the plurality is in a file format of a plurality of file formats, and the at least one field and at least one value of each data set of the plurality are automatically identified based on the file format of each said data set", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.





6 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein each data set of the plurality is in a file format of a plurality of file formats, and the type of the at least one value of each data set of the plurality is automatically identified based on the file format of each said data set", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
9 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "for each data set of the plurality, automatically identifying the type of the at least one value", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
10 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "storing each type of the at least one value indexed to the name of the field containing each said value in a data set of the plurality", which represents insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory because it is a mere nominal or tangential addition to the claim, amounting to mere data output (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into 

Claim 11 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
11 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the type comprises a numerical string", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
12 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein each data set of the plurality is in a file format of a plurality of file formats, and the at least one field and at least one value of each data set of the plurality are automatically identified based on the file format of each said data set", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
13 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein each data set of the plurality is in a file format of a plurality of file formats, and the type of the at least one value of each data set of the plurality is automatically 

Claim 14 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
14 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein each value is stored in a sorted key-value store ", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Naidu et al., (hereinafter “Naidu”) US 2013/0124466 in view of Hefeeda et al., (hereinafter “Hefeeda”) US 2015/0120750.
As to claim 1, Naidu discloses a method for efficiently importing, each data set of the plurality having a schema different from every other data set of the plurality (see [0042], a collection of record having a schema to identify various fields for storing information about a web page and a structure for organizing fields in a record and their corresponding values), each data set of the 
automatically identifying the physical format of each data set of the plurality (see [0048], each record is stored as a separate data structure, each entire record needs to be loaded into a database management system in order to query the record to determine if the record includes the particular combination of video length and resolution); 
for each data set of the plurality, automatically identifying the at least one field and at least one value (see [0042], identify various fields for storing information about a web page and a structure for organizing fields in a record and their corresponding values and the record includes for each field a data element and a corresponding value, and wherein a field refers to a combination of a data element and a corresponding value);
for each data set of the plurality, automatically identifying a name of the at least one field (see [0252], identify data to upload and a name for the data. The name for the data may identify a storage location for data); and
storing each value indexed to the name of the field containing each said value in a data set of the plurality (see [0049] and [0052], storing all of the values for a field, selected from across the millions of records).
Naidu does not explicitly index a plurality of data set.
indexing a plurality of data sets (see abstract and [0059] and [0074], creating a distributed index from a set of data points).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Naidu to effectively index a plurality of data set in order to enable the distributed index to scale to large numbers of data points and the distributed index is robust to failures within the computing resources maintaining the index.

As to claim 2, the combination of Naidu and Hefeeda discloses the invention as claimed. In addition, Naidu discloses the method of claim 1, further comprising for each data set of the plurality, automatically identifying the type of the at least one value (see [0246] and [0256], a table is a structured data set that a user provides a request query, wherein the request defines a name for the table, and defines the fields for the table, wherein the request includes a schema that defines a structure for a type of record, and the table is generated to store data for records of the type, wherein the input data may be: (1) a record data type, (2) a column data type, (3) text based formats, or (4) text based formats that can be described by name/type value pairs).

As to claim 3, the combination of Naidu and Hefeeda discloses the invention as claimed. In addition, Naidu discloses the method of claim 2, further comprising storing each type of the at least one value indexed to the name of the field containing each said value in a data set of the plurality (see [0049] and [0052], storing all of the values for a particular field, selected from across the millions of records).

strings, wherein each stored string includes an identifier in a beginning portion of the string that identifies a length of the string, and wherein each string includes a numerical value).

As to claim 5, the combination of Naidu and Hefeeda discloses the invention as claimed. In addition, Naidu discloses the method of claim 1, wherein each data set of the plurality is in a file format of a plurality of file formats, and the at least one field and at least one value of each data set of the plurality are automatically identified based on the file format of each said data set (see [0048] and [0430], each record is stored as a separate data structure, each entire record needs to be loaded into a database management system in order to query the record to determine if the record includes the particular combination of video length and resolution).

As to claim 6, the combination of Naidu and Hefeeda discloses the invention as claimed. In addition, Naidu discloses the method of claim 2, wherein each data set of the plurality is in a file format of a plurality of file formats, and the type of the at least one value of each data set of the plurality is automatically identified based on the file format of each said data set (see [0048] and [0430], each record is stored as a separate data structure, each entire record needs to be loaded into a database management system in order to query the record to determine if the record includes the particular combination of video length and resolution).

index).

As to claims 8-14, claims 8-14 are computer readable medium having storing instructions for executing the method of claims 1-7 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0224630 (involved in submitting a map-reduce document as an input to a map-reduce program executing on the master host, where the document includes an input source and a map-reduce function definition. The master host distributes a map function and a reduce function (1015) to a segment hosts as tasks (1000, 1005, 1010) using the map-reduce program, where each segment host is programmed to perform the tasks by executing the map function and the reduce function defined in the map-reduce function definition and a query of the input source as SQL queries).

US 2013/0254196 (involved in receiving measure of performance of mapreduce job by receiving run-time monitoring information. A job profile is determined based on the measure of performance by generating profile fields. The job profile is provided for one of a user interface and prediction processes, where the job profile comprises dataflow information and cost 

US 2012/0072656 (involved in forming a multi-tier data structure. A list of key-value pairs stored on one or more tiers (102-104) of multi-tier data structure is cached as several sub lists. A journal for interfacing with multi-tier data structure is provided. Several zone managers are provided for controlling access to cache lines of multi-tier data structure through the journal and block allocators. A header object pointing to data to be stored in all allocated blocks is maintained by each zone manager).

US 2013/0124466 (involved in receiving first and second requests to insert first and second data values into first and second database tables respectively. The first and second datas stored in logical partition of logical collection of data are identified. The logical collection of data is designated for replication among multiple data centers such that a copy of logical collection of data is stored by data center. The logical collection of data is partitioned into multiple logical partitions. The first and second requests to insert data values into database table are sent).

US 2010/0257198 (involved in defining a map-reduce document that coordinates processing of data in a distributed database and execute operations specified by the map-reduce document in the distributed database. The map-reduce document complies with a map-reduce specification that integrates map-reduce functions with queries in a query language).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.











/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            March 22, 2022